Citation Nr: 1217091	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  01-03 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and J.R.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1968 to October 1970.  He also had service in the Connecticut Army National Guard from April 1975 to April 1977 and from May 1977 to September 1978. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which declined to reopen a claim for service connection for a nervous condition, to include schizophrenia, paranoid type, with complaints of headaches, sleep disturbance and hypervigilance. 

The Veteran testified at a personal hearing before a Veterans Law Judge (VLJ) in July 2002.  A transcript of the hearing is of record.  The Board notes that the VLJ who conducted the July 2002 hearing is no longer employed by the Board.  The Veteran was informed of this in an October 2008 Board letter and was provided the opportunity to exercise his right to testify at a new hearing before another VLJ.  

The Veteran provided a response the same month and indicated that he wanted a hearing before a Board VLJ at his local RO.  He subsequently presented testimony before the undersigned VLJ in March 2009.  A transcript of that hearing is also of record. 

The claim was remanded by the Board in December 200, October 2008, and February 2010 for additional development and to address due process concerns. 

As noted in the prior February 2010 Board remand, during the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In light of the foregoing, the Veteran's claims have been recharacterized as shown on the title page.  The Board notes that the claim for an acquired psychiatric disorder does not include PTSD because the RO has adjudicated that claim separately, see September 2008 rating decision, and that issue is not subject to appellate review at this time. 

The issue of service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 1978, the RO denied service connection for a nervous condition.  The Veteran did not appeal.

2.  Evidence submitted since the RO's December 1978 decision is neither cumulative nor redundant and in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's December 1978 rating decision which denied service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011).

2.  New and material evidence has been received since the RO's December 1978 rating decision; thus, the claim of service connection for a nervous condition (characterized as an acquired psychiatric disorder other than PTSD) is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for a nervous condition (characterized as an acquired psychiatric disorder other than PTSD), the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

In a December 1978 rating decision, the RO denied service connection for a nervous condition on the basis that the service entrance and separation examination were negative for disability; the Veteran was not treated or diagnosed with a psychiatric disorder, depressive neurosis with anxiety features, until 1978; and the evidence of record did not present a relationship between the Veteran's nervous condition and his service.  At the time of the December 1978 rating decision, the claims file contained the service treatment records for the Veteran's active duty service from December 1968 to October 1970, as well as a September 1, 1978 to September 18, 1978 VA psychiatric hospitalization report.  The service treatment records do not reflect any complaints, findings, treatment, or diagnosis of psychiatric disease or injury.  The September 1978 VA hospitalization record shows that the Veteran was hospitalized for the treatment of depressive neurosis with anxiety features.  There were no National Guard records or service personnel records contained in the claims file at that time.  

A notice of disagreement was not received within the subsequent one-year period.  Further, additional evidence was not received within one year of that decision.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.  Therefore, the RO's December 1978 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Veteran submitted a claim to reopen in April 1999.  For claims received prior to August 29, 2001, as is the case here, new and material evidence means evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim. 38 C.F.R. § 3.156 (2001).

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. 5108; 38 C.F.R. 3.156(a) (2011).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In addition, 38 C.F.R. § 3.156(c) provides that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  

In this case, the Veteran's National Guard records as well as service personnel records have been obtained.  Thus, this additional evidence presents a sufficient basis to reopen the claim of service connection for a nervous condition (characterized as an acquired psychiatric disorder other than PTSD).  Nevertheless, to be thorough, the Board will also consider the other additional evidence which has been added to the claims file.  

In May 1990, the Veteran was afforded a VA examination which yielded a diagnosis of substance abuse disorder, polydrug dependency.  An inservice history of a head injury was noted.  The service treatment records showed that the Veteran fell in the shower in November 1969.

Private medical records dated 1988-1989 of the Mental Health Center of Manati, indicated that the diagnosis considered for the Veteran was rule out schizophrenia with paranoid features.  In October 1988, the Social Security Administration (SSA) granted benefits to the Veteran on the basis that he was disabled due to schizophrenia.  Some of the medical records were provided to VA at that time and later, in 2010, additional records were received.  In sum, the medical records also showed a diagnosis of a dysthymic disorder, with the earliest diagnosis being made in 1979 for that disorder.

VA medical records dated 1978-1993 reflected treatment for anxiety neurosis, depressive neurosis, schizophrenia, a polysubstance abuse disorder, an organic mood disorder, and anti-social personality traits.  The Veteran was hospitalized for his schizophrenia in February 1979.  In a June 1, 1992 record, it was noted that the Veteran had a history of psychiatric symptoms since the military in 1968.  

Medical records of the Commonwealth of Puerto Rico Health Department Community Health Center and Manati facility, dated from 1988-1992, showed psychiatric treatment and that he Veteran was medicated.  

In March and April 1994, the Veteran was afforded VA examinations.  The psychiatric evaluation diagnosed a chronic schizophrenia disorder.

In April 1995, the Veteran was afforded a VA examination which diagnosed the Veteran as having, schizophrenia, paranoid type.

In a January 1996 rating decision, the Veteran was deemed to be incompetent for VA purposes.  

Subsequent VA treatment records showed continued treatment for psychiatric disability and included a June 1999 field report which indicated that the Veteran appeared competent.  

In August 1999, the Veteran was afforded a VA examination.  The diagnosis was schizoaffective disorder.  

In a November 1999 rating decision, the RO determined that the Veteran was considered competent for VA purposes.  

In July 2002, the Veteran testified at a Board hearing.  The Veteran stated that he suffered a head injury during service.  He also related that he felt nervous in service during basic training.  He also said that he felt paranoid during service.  He stated that he went to see a psychiatrist one time, but then indicated that there was no transportation for him to get there.  Ms. R. testified that the Veteran hardly ever slept.  

Thereafter, VA records continued to show treatment for schizophrenia.  In addition, medical treatment records from the Baystate Medical Center, dated from the mid-1990's to the mid-2000's, reflected medical treatment, to include notations of anxiety.  

In May 2005, the Veteran was afforded a VA examination with subsequent addendum notations which addressed the inservice fall, claimed to result in head trauma, and subsequent headaches.  However, a psychiatric disability was not addressed.  Likewise, VA neurology consultations did not address schizophrenia.  

The Veteran was hospitalized at Tewksbury State Hospital from February 27, 2008 to March 17, 2008, for psychiatric treatment.  The diagnosis was psychosis, not otherwise specified' paranoid schizophrenia by report and without current observable symptoms; alcohol abuse in remission; polysubstance abuse, in remission; anxiety disorder, not otherwise specified; PTSD by report, apparently in remission.  

In March 2009, the Veteran testified at another Board hearing.  He described his inservice fall and claimed head injury.  After that incident, the Veteran indicated that things changed for him and he began to drink which continued after service.  He also was angry and fought a lot.  He was told by others that he was crazy.  The Veteran confirmed that he had been diagnosed with schizophrenia and felt that he had suffered brain damage.  

In February 2010, the Board denied service connection for residuals of a head injury, to include headaches, lacerations, and organic brain syndrome.  

Medical records of Dr. Morris Pardo showed a diagnosis of rule out dysthymic disorder, rule out anxiety disorder.  

In viewing the additional evidence, the Board observes that subsequent to the September 1, 1978 to September 18, 1978 VA psychiatric hospitalization during which time the Veteran was diagnosed as having depressive neurosis with anxiety features, he has been diagnosed with psychoses as well as other diagnoses.  These new diagnoses were not considered at the time of the prior final December 1978 rating decision.  In addition, the Veteran testified to having had psychiatric symptoms continuously since service.  Likewise, in a June 1, 1992 VA record, it was noted that the Veteran had a history of psychiatric symptoms since the military in 1968.  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  Furthermore, the Federal Circuit has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Subsequent to the RO's consideration of this appeal, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  

In this case, as noted, the additional service department records are sufficient on their own to reopen the claim.  However, also, there is new evidence which provides additional psychiatric diagnoses and which suggests that psychiatric symptoms have been present since service, thereby triggering VA's duty to assist pursuant to Shade.  Thus, new and material evidence has been received since the RO's December 1978 decision and the claim of service connection for a nervous condition (characterized as an acquired psychiatric disorder other than PTSD), is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for a nervous condition (characterized as an acquired psychiatric disorder other than PTSD) is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The claim of service connection for a nervous condition (characterized as an acquired psychiatric disorder other than PTSD) has been reopened.  However, in an October 2011 statement, the Veteran indicated that his record was incomplete.  Specifically, he provided VA Forms21-4142 to obtain psychiatric treatment records from Duxbury State Hospital as well as Gandara Mental Health facility.  Ongoing medical treatment was also indicated, so the recent VA records from the Northampton VA Medical Center should be obtained.  

Further, the Veteran should be afforded a VA examination to determine if his psychiatric diagnosis is etiologically related to his active service.  In addition, the RO should verify if the Veteran had any periods of active duty training during his National Guard service.  

Finally, the Veteran should be sent an updated VCAA letter pertaining to the issue of service connection for an acquired psychiatric disorder other than PTSD.  

Accordingly, this matter is REMANDED for the following actions:

1.  Send the Veteran a VCAA letter pertaining to the issue of service connection for an acquired psychiatric disorder (other than PTSD).

2.  Verify if the Veteran had any periods of active duty training during his National Guard service.  

3.  Obtain and associate with the claims file copies of the Veteran's treatment records for a psychiatric disorder at the Northampton VA Medical Center, dated since November 2010.  

4.  Obtain and associate with the claims file copies of all clinical records of the Veteran's treatment at Duxbury State Hospital and Gandara Mental Health facility.  See VA Forms 21-4142 dated October 6, 2011.

5.  Thereafter, schedule the Veteran for a VA psychiatric examination.  Any indicated tests should be accomplished.  The examiner should review the claims folder in conjunction with the examination.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not that any current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the injury when the Veteran fell in the shower and struck his right cheek in November 1969.  The examiner should also consider the Veteran's statement that he fought with other soldiers and received an Article 15.  Service personnel records show that the Veteran had an Article 15 in August 1970 due to misconduct.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

6.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

7.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


